Citation Nr: 0506787	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  97-26 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a skin 
condition, to include psoriasis.

2.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for 
PTSD with a rating of 10 percent, effective August 1996, and 
declined to reopen a claim for a skin condition.

A notice of disagreement was received in June 1997.  A 
statement of the case was issued in August 1997, and a timely 
appeal was filed in September 1997.

In an August 1999 decision, the RO increased the veteran's 
rating for PTSD from 10 percent to 30 percent, effective 
August 1996.

In a January 2000 decision, the RO increased the veteran's 
rating for PTSD from 30 percent to 50 percent, effective 
August 1996.

As provided below, the Board is granting an increased rating 
from 50 percent to 70 percent for PTSD, effective March 2003.  
While there is no evidence of record indicating that the 
veteran is presently unemployable as a result of his PTSD, 
the question of individual unemployability is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  In a February 1987 decision, the Board denied service 
connection for a skin disorder.  That decision is now final.

2.  Subsequent to the February 1987 Board decision denying 
service connection for a skin disorder, the veteran provided 
evidence that he had a skin rash at the time of discharge 
from active service and during post-service as well.

3.  A March 2003 VA-contracted medical examination to assess 
the veteran's PTSD found it to be manifested by occupational 
and social impairment, with deficiencies in work and family 
relations, impaired impulse control with unprovoked 
irritability, difficulty in adapting to stressful 
circumstances at work, and the inability to establish and 
maintain effective relationships.  A July 2004 VA medical 
examination noted an apparent neglect of personal hygiene


CONCLUSIONS OF LAW

1.  A chronic skin disorder, diagnosed as psoriasis, was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

2.  The criteria for a rating in excess of 50 percent for 
PTSD from August 20, 1996 have not been met, but the criteria 
for a rating of 70 percent, but no higher, effective March 
29, 2003, have been met.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5103, 5103A (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130 
Diagnostic Code 9440 (2004), 4.132, Diagnostic Code 9400 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a June 2003 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran he could submit 
additional evidence in support of his claims, and requested 
that the veteran tell the RO about any additional information 
or evidence he wanted VA to try to get for him.  In a July 
2003 letter, the RO advised the veteran to "let us know" if  
"there is any other evidence or information that you think 
will support your claim." Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  

It is noted that the original rating decision on appeal was 
in April 1997, more than three years prior to the enactment 
of the VCAA.  Therefore, the veteran did not receive a VCAA 
notice prior to the initial rating decisions.  Nonetheless, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  VCAA notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices and, in April 2004, the veteran advised the RO that 
he had no further evidence to submit with respect to service 
connection for a skin disorder. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran has been afforded VA medical 
examinations in July 1999 and March 2003 in connection with 
his claim for an increased rating for PTSD, and in July 2004 
in connection with his claim for service connection for a 
skin disorder.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  
Factual Background

The veteran performed active service from June 1964 to August 
1967, including a tour in Viet Nam as a hospital corpsman.  

Service record entries contain no evidence of treatment for, 
or a diagnosis of, a skin disorder.  However, the veteran 
reported first noticing a rash in April 1967 while performing 
active service, shortly after his return from his deployment 
to Viet Nam.  The veteran further reported a continuing skin 
irritation, which he treated himself with topical ointments, 
from the summer of 1969 until October 1981 when he first 
sought VA medical treatment.    

A November 1981 VA medical certificate contains a diagnosis 
of psoriatic dermatitis.  A September 1982 clinic note 
reflects a complete physical examination to be normal except 
for psoriasis, which was treated with topical ointments.

Statements from the veteran's father, his aunt, and his long-
time friend, all dated between August and November 1996, 
report that the veteran did not have any skin problems or a 
rash on his body prior to entering active service, and that 
he had open sores and a rash on his body when he left active 
service.  Additionally, his long-time friend stated that he 
observed the veteran's skin disorder covered more of his body 
in 1981 than it did in 1974.

The veteran began receiving once weekly methotrexate 
injections in 1996 from VA, which significantly reduced the 
outbreak of lesions.  VA clinic notes reflect continuing 
treatment for psoriasis between December 1996 and December 
2002.

The veteran received a VA medical examination for PTSD in 
January 1999.  The veteran was described as being withdrawn, 
reserved, and guarded in his interpersonal contact.  He 
appeared depressed, facial expression was restrictive, and 
eye contact was poor.  Thought content was slightly paranoid 
and he was disorganized in his ability to sequence 
information.  The relevant diagnosis were Axis I: PTSD, 
moderately severe; Axis IV: psychosocial stressors, 
moderately severe, mainly problematic functions in the areas 
of occupation and social functioning; Axis V: GAF of 51.

VA records reflect counseling for PTSD at a Vet Center, 
approximately every two weeks, from May 1996 to May 2003.

The veteran received a VA-contracted psychiatric examination 
for PTSD in March 2003.  The veteran reported becoming more 
distracted, unable to concentrate, and experiencing more 
intense and frequent flashbacks, especially after the 
terrorist attack on September 11, 2001.  He said he was 
becoming more anxious and shaky, and awakening at night, 
sweating, with his heart racing.  

Speech was noted as normal in process with mild latency.  
General body movements were normal.  Mood was depressed with 
a slightly intense affect.  Thought process was goal 
directed, but occasionally circumstantial.  The diagnosis was 
PTSD, with a GAF score of 55.

The examining psychiatrist noted that the veteran was leading 
an isolated, avoidant life.  He was experiencing hyperactive 
arousal symptoms, startling easily, and becoming angry 
easily.  PTSD cluster symptoms affected his work, making him 
distracted and unable to concentrate.  He had impairment in 
his attention, concentration, and immediate recall.  He 
became angry with people, including his clients, and drove 
them away.  His married life was stormy because of his 
attitude, short temper, and isolated life.  His avoidant 
lifestyle kept him from having friends.  He was capable of 
only maintaining attention and concentration sufficient to 
carry out simple job instructions and was not able to deal 
with technical or complex job instructions.

The veteran received a VA medical examination in July 2004.  
He was diagnosed with psoriasis which had been "nearly 
cured" with the use of methotrexate since 1996.  The 
examining physician opined that the veteran would continue to 
need to use methotrexate to control skin lesions.    The 
examining physician concluded there was not sufficient 
evidence to award the veteran service connection for 
psoriasis on the basis of PTSD alone, but did not provide an 
opinion on the etiology of the psoriasis.

A July 2004 VA medical examination for a skin disorder noted 
that the veteran had mermopathy which appeared to be related 
to poor hygiene.

Legal Criteria

Except as provided in section 5108 of Title 38, when a claim 
is disallowed by the Board, the claim may not be reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7103 (West 2002).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(prior to August 29, 2001).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

While lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or medical 
causation, lay evidence is competent to prove the occurrence 
of an injury during active duty, or symptomatology over a 
period of time, when such symptomatology is within the 
purview of, or may be readily recognized by, lay persons.   
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

There is a distinction between a claim based on the veteran's 
disagreement with the initial rating (a claim for an original 
rating) and a claim for an increased rating.  In the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  As the veteran's claims for increase arise from 
disagreement with the rating assigned following the original 
claim for service connection, consideration has been given to 
the question of whether the application of "staged ratings" 
as enunciated by the Court in Fenderson, would be 
appropriate.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).

Post-traumatic stress disorder is evaluated using the General 
Formula for Rating Mental Disorders pursuant to Diagnostic 
Code 9411 of the Schedule.  The general rating formula for 
mental disorders, including PTSD, was changed in November 
1996, two months after the veteran filed his claim giving 
rise to the present appeal.  Accordingly, the Board must 
consider the old criteria in addition to the new criteria.

Under the old criteria, a rating of 100 percent is warranted 
when the attitudes of all contacts, except the most intimate, 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  Additionally, the 
individual must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).

Under the old criteria, a rating of 70 percent is warranted 
when the ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
Here, the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9400.

Under the old criteria, a rating of 50 percent is warranted 
when the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired.  
Here, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.   38 C.F.R. 
§ 4.132, Diagnostic Code 9400.

Under the new criteria, a rating of 100 percent is warranted 
where the evidence shows total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9440 (2004).

Under the new criteria, a rating of 70 percent is warranted 
where the evidence shows occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); or inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9440.

Under the new criteria, a rating of 50 percent is warranted 
where the evidence shows occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.

Any reasonable doubt regarding the degree of disability is to 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2004).

Analysis

New and material evidence to reopen a claim for service 
connection for a skin disorder

The veteran contends that he acquired a skin disorder shortly 
after returning from Viet Nam and was informally advised by a 
military doctor with whom he worked to treat the rash with 
topical ointments.  He stated he treated himself until 1981 
when he became frustrated and turned to the VA for help.

The veteran's claim for service connection for a skin 
disorder was denied by the Board in February 1987.  The Board 
noted that service medical records did not show any treatment 
for a skin disorder, and a chronic skin abnormality was not 
clinically noted until 1981.  Based upon that evidence, the 
Board concluded that the record was insufficient to establish 
any direct relationship between the veteran's skin disorder 
and active service.

Subsequent to the February 1987 Board decision denying 
service connection for a skin disorder, the veteran has 
provided additional evidence in the form of statements from 
family and acquaintances to the effect that: 1) he did not 
have any skin disorder at the time he entered active service; 
2) he had open sores and a skin rash after leaving active 
service; and 3) he continued to have a skin rash from the 
time he left active service in 1967 through 1981, when he 
first sought VA treatment for a skin disorder and was 
diagnosed with psoriasis.

Those statements constitute new evidence, as they were not 
previously submitted to agency decisionmakers.  The 
statements are material, as they show a direct relationship 
between the veteran's skin disorder and active service, and 
show continuity after discharge.  The statements are neither 
cumulative nor redundant, and, when considered in connection 
with evidence previously assembled, are so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim 
for service connection for a skin disorder is reopened.

While the statements are from laypersons, they are competent 
evidence of the fact that the veteran had open sores and a 
skin rash following discharge from active service, an 
observation that does not require special medical training or 
expertise.

The statements are considered credible.  One is from the 
veteran's father, one is from an aunt, and one is from a 
long-time friend he has known since before entering service, 
and with whom he shared a residence after service.

While there is no direct evidence of in-service occurrence 
other than the statements of the veteran, the veteran's 
statements are corroborated by the lay statements of his 
family and friend, all of whom observed open sores and a skin 
rash shortly after he left active service.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, service connection for a skin disorder, 
currently diagnosed as psoriasis, is warranted.

Increased rating for PTSD

The Board notes that the veteran was service connected for 
PTSD in August 1996.  The veteran received an initial rating 
of 10 percent which was subsequently raised to 30 percent, 
and later to 50 percent, by the RO.  The Board further notes 
that the effective date of the 50 percent rating assigned by 
the RO is August 20, 1996.

As the appeal of the rating stems from the initial rating 
decision, the question to be answered is whether the veteran 
is entitled to a rating in excess of 50 percent, at any time 
between August 20, 1996 and the present, under either the old 
criteria (from August 20, 1996 on) or the new criteria (from 
November 1996 on).

Under the old criteria, a rating of greater than 50 percent 
is warranted only where the veteran is unable to obtain or 
retain employment (the criteria for a 100 percent rating), or 
where there is severe impairment in the ability to obtain or 
retain employment (the criteria for a 70 percent rating).  
38 C.F.R. § 4.132, Diagnostic Code 9400.  The evidence 
reflects that the veteran has been self-employed as a tax 
preparer from 1991 to 2003, and there is no evidence that he 
is not presently employed.   Accordingly, in view of the 
veteran's employment, the Board finds that a rating greater 
than 50 percent under the old criteria is not warranted.

Under the new criteria, a rating of 70 percent is warranted 
where the evidence shows occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.

A March 2003 VA-contracted examination for PTSD reflects that 
some, but not all, of the new criteria for a 70 percent 
rating have been met.  The veteran was leading an isolated 
and avoidant life, unable to establish or maintain effective 
relationships.  He startled easily, became angry easily, and 
had hyperactive arousal symptoms.  He was easily distracted, 
his attention, concentration, and immediate recall were 
impaired, and he was capable only of carrying out simple job 
instructions.

A July 2004 VA medical examination for a skin disorder noted 
that the veteran had developed mermopathy, which appeared to 
be related to poor hygiene.

Resolving any reasonable doubt regarding the degree of 
disability in favor of the veteran, a rating of 70 percent 
for PTSD from March 29, 2003, the date of the VA-contracted 
PTSD examination, is warranted.  38 C.F.R. § 4.3 (2004).  

The evidence does not demonstrate the veteran has total 
occupational or social impairment, required for a 100 percent 
rating under the new criteria.  He does not have persistent 
delusions or hallucinations; does not engage in grossly 
inappropriate behavior; is not a persistent danger to himself 
or others; and has not lost the ability to remember the names 
of his close relatives, his occupation, or his own name.  


ORDER

1.  The claim of entitlement to service connection for a skin 
condition, to include psoriasis, is reopened, and service 
connection is granted.

2.  The claim for an initial rating in excess of 50 percent 
for PTSD from August 20, 1996 is denied, but a rating of 70 
percent from March 29, 2003 is granted, subject to the law 
and regulations governing the payment of monetary benefits.




	                     
______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


